 



EXHIBIT 10.15
Execution Copy
HANOVER COMPRESSOR COMPANY,
EXTERRAN HOLDINGS, INC.,
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
Eighth Supplemental Indenture
Dated as of August 20, 2007
to
Senior Indenture
Dated as of December 15, 2003,
as amended by the
Second Supplemental Indenture
Dated as of December 15, 2003
 
4.75% Convertible Senior Notes due 2014

 



--------------------------------------------------------------------------------



 



EIGHTH SUPPLEMENTAL INDENTURE
     THIS EIGHTH SUPPLEMENTAL INDENTURE, dated as of August 20, 2007 (this
“Eighth Supplemental Indenture”), is by and among Hanover Compressor Company, a
Delaware corporation (“Hanover”), Exterran Holdings, Inc., a Delaware
corporation (“Exterran”), and U.S. Bank National Association (as successor to
Wachovia Bank, National Association), a national banking association organized
under the laws of the United States of America, as trustee (the “Trustee”). All
capitalized terms used in this Eighth Supplemental Indenture without definition
shall have the meanings specified in the Original Indenture referred to below,
unless otherwise specified.
WITNESSETH:
     WHEREAS, Hanover has heretofore executed and delivered to the Trustee an
Indenture, dated as of December 15, 2003 (the “Base Indenture”), and a Second
Supplemental Indenture, dated as of December 15, 2003 (the “Second Supplemental
Indenture”, together with the Base Indenture, the “Original Indenture”, together
with and as amended and supplemented by this Eighth Supplemental Indenture, the
“Indenture”), pursuant to which Hanover issued its 4.75% Convertible Senior
Notes due 2014 in the aggregate principal amount of $143,750,000, convertible
under certain circumstances into shares of Hanover Common Stock (as defined
below);
     WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of
February 5, 2007, by and among Hanover, Universal Compression Holdings, Inc.
(“Universal”), Exterran, Ulysses Sub, Inc., a wholly owned subsidiary of
Exterran, and Hector Sub, Inc., a wholly owned subsidiary of Exterran, as
amended (the “Merger Agreement”), (i) Ulysses Sub, Inc. will merge with and into
Universal with Universal as the surviving corporation (the “Universal Merger”)
and (ii) immediately following the Universal Merger, Hector Sub, Inc. will merge
with and into Hanover with Hanover as the surviving corporation (such merger the
“Hanover Merger”, and together with the Universal Merger, the “Mergers”);
     WHEREAS, as a result of the Mergers, Universal and Hanover will become
wholly owned subsidiaries of Exterran;
     WHEREAS, pursuant to the Mergers, each outstanding share of Hanover Common
Stock will be converted into the right to receive 0.325 shares of Exterran
Common Stock for each share of common stock, par value $0.001 per share, of
Hanover in accordance with the terms of the Merger Agreement;
     WHEREAS, Section 1705 of the Base Indenture effectively obligates Exterran
to execute and deliver to the Trustee a supplemental indenture providing that
the Holder of each Security then outstanding will have the right to convert such
Security into the merger consideration receivable by the holders of Hanover
Common Stock upon the Mergers;

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, Exterran hereby desires to fully and unconditionally guarantee all
the payment obligations of the Hanover under the Securities and the Indenture;
     WHEREAS, pursuant to Section 601 of the Second Supplemental Indenture, the
Indenture or the Securities may be amended or supplemented without the consent
of any Holder to, among other things, add guarantees of the Securities or to
make any other change that does not adversely affect the rights of any Holder in
any material respect, including changes to comply with Section 1705 of the Base
Indenture;
     WHEREAS, in connection with the execution and delivery of this Eighth
Supplemental Indenture, the Trustee has received an Officer’s Certificate and an
Opinion of Counsel as contemplated by Sections 102 and 103 of the Base Indenture
and Sections 501 and 603 of the Second Supplemental Indenture; and
     WHEREAS, all other acts necessary to make this Eighth Supplemental
Indenture a valid, binding and enforceable instrument and all of the conditions
and requirements set forth in the Indenture in relation to this Eighth
Supplemental Indenture have been performed and fulfilled, and the execution and
delivery of this Eighth Supplemental Indenture have been in all respects duly
authorized.
     NOW, THEREFORE, the parties have executed and delivered this Eighth
Supplemental Indenture, and each of Exterran, Hanover and the Trustee hereby
agrees for the other parties’ benefit, and for the equal and ratable benefit of
the Holders, as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Definitions. The Original Indenture is hereby amended by
inserting the following new definitions in appropriate alphabetical order:
“Exterran” means Exterran Holdings, Inc., a Delaware corporation, and any and
all successors thereto.
“Exterran Common Stock” means the common stock, par value $0.01 per share, of
Exterran.
“Hanover” or the “Company” means Hanover Compressor Company, a Delaware
corporation.
“Hanover Common Stock” means the common stock, par value $0.001 per share, of
Hanover.
“Hanover Merger” means the Hanover Merger, as defined in the Merger Agreement.
“Hanover Merger Effective Time” means the Effective Time, as defined in the
Merger Agreement.

-2-



--------------------------------------------------------------------------------



 



“Merger Agreement” means the Agreement and Plan of Merger, dated as of
February 5, 2007, by and among Hanover, Universal Compression Holdings, Inc.,
Exterran, Ulysses Sub, Inc., a wholly owned subsidiary of Exterran and Hector
Sub, Inc., a wholly owned subsidiary of Exterran, as amended.
“Mergers” means the Mergers, as defined in the Merger Agreement.
     Section 1.02 Common Stock. From and after the Hanover Merger Effective
Time, all references in the Original Indenture to “Common Stock” or “Common
Stock of the Company” shall be deemed to relate to Exterran Common Stock.
ARTICLE 2
EFFECT OF HANOVER MERGER ON CONVERSION PRIVILEGE
     Hanover and Exterran expressly agree that, in accordance with Section 1705
of the Base Indenture, the Holder of each Security outstanding as of the Hanover
Merger Effective Time shall have the right to convert such Security into the
amount of Exterran Common Stock receivable upon completion of the Mergers by a
holder of the number of shares of Hanover Common Stock issuable upon conversion
of such Security into Hanover Common Stock at the Conversion Price in effect
immediately prior to the Mergers.
ARTICLE 3
EXTERRAN GUARANTEE
     The Original Indenture is hereby amended and supplemented by adding the
following as Article Twelve of the Base Indenture:
ARTICLE TWELVE
Exterran Guarantee
Section 1201. Exterran Guarantee.
     Subject as provided in the final paragraph of this Section 1201, Exterran
fully and unconditionally guarantees to each Holder of a Security authenticated
and delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the
Securities held thereby and the obligations of the Company hereunder and
thereunder, that the principal of and interest on the Securities will be
promptly paid in full when due, subject to any applicable grace period, whether
at final maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal of and interest (to the extent permitted by law) on the
Securities, and all other payment obligations of the Company to the Holders or
the Trustee hereunder or

-3-



--------------------------------------------------------------------------------



 



thereunder, will be promptly paid in full, all in accordance with the terms
hereof and thereof. Failing payment when so due of any amount so guaranteed for
whatever reason, Exterran will be obligated to pay the same immediately. An
Event of Default under this Indenture or the Securities shall constitute an
event of default under this guarantee, and shall entitle the Holders to
accelerate the obligations of Exterran hereunder in the same manner and to the
same extent as the obligations of the Company. Exterran agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Securities or this Indenture, the absence of
any action to enforce the same, any waiver or consent by any Holder with respect
to any provisions hereof or thereof, the recovery of any judgment against the
Company, any action to enforce the same or any other circumstance (other than
complete performance) which might otherwise constitute a legal or equitable
discharge or defense of Exterran. Exterran further, to the extent permitted by
law, waives diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Company, any right to
require a proceeding first against the Company, protest, notice and all demands
whatsoever and covenants that this guarantee will not be discharged except by
complete performance of the payment obligations contained in the Securities and
this Indenture. If any Holder or the Trustee is required by any court or
otherwise to return to the Company, Exterran, the Trustee or any custodian or
other similar official acting under any applicable bankruptcy law in relation to
either the Company or Exterran, any amount paid by the Company or Exterran to
the Trustee or such Holder, this guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect. Exterran agrees that
it shall not be entitled to, and waives, any right of subrogation in relation to
the Holders in respect of any obligations guaranteed hereby until payment in
full of the obligations guaranteed hereby. Exterran further agrees that, as
between itself, on the one hand, and the Holders and the Trustee, on the other
hand, (a) the maturity of the obligations guaranteed hereby may be accelerated
as provided in Section 402 of the Second Supplemental Indenture for the purposes
of acceleration this guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed thereby, and (b) in the event of any declaration of acceleration of
such obligations as provided in Section 402 of the Second Supplemental
Indenture, such obligations (whether or not due and payable) shall forthwith
become due and payable by Exterran for the purpose of this guarantee.
     This guarantee of Exterran is a continuing guarantee and shall remain in
full force and effect and shall be binding upon Exterran and its respective
successors and assigns to the extent set forth in this Eighth Supplemental
Indenture until full and final payment of all of the Company’s obligations under
the Securities and the Indenture and shall inure to the benefit of the
successors and assigns of the Trustee and the Holders and, in the event of any
transfer or assignment of rights by any Holder or the Trustee, the rights and
privileges conferred in this Eighth Supplemental Indenture upon that party shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof. This guarantee of Exterran is a
guarantee of payment and not a guarantee of collection.

-4-



--------------------------------------------------------------------------------



 



     This guarantee of Exterran is not intended to constitute a fraudulent
transfer or conveyance of purposes of any applicable bankruptcy law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state, or foreign law to the extent applicable to Exterran’s guarantee.
To effectuate the foregoing intention, the obligations of Exterran under this
guarantee shall be limited to the maximum amount as will, after giving effect to
such maximum amount and all other contingent and fixed liabilities of Exterran
that are relevant under such laws, result in the obligations of Exterran under
this guarantee not constituting a fraudulent transfer or conveyance. In
addition, the obligations of Exterran under this guarantee shall be limited to
the extent required by applicable law.
ARTICLE 4
MISCELLANEOUS
     Section 4.01 Binding Agreement; Assignments. Whenever in this Eighth
Supplemental Indenture any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party.
     Section 4.02 Relation to Original Indenture. This Eighth Supplemental
Indenture and all the terms and provisions herein contained shall form a part of
the Original Indenture as fully and with the same effect as if all such terms
and provisions had been originally set forth in the Original Indenture. The
Original Indenture is hereby ratified and confirmed and shall remain and
continue in full force and effect in accordance with its terms and provisions.
The Original Indenture and this Eighth Supplemental Indenture shall be read,
taken and construed together as one instrument.
     Section 4.03 Counterparts. This Eighth Supplemental Indenture may be
executed in several counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.
     Section 4.04 Governing Law. This Eighth Supplemental Indenture shall be
governed by and construed in accordance with the laws of the State of New York.
     Section 4.05 Effectiveness. This Eighth Supplemental Indenture shall be
effective as of the date first set forth above.
     Section 4.06 Trustee. The recitals contained herein shall be taken as the
statements of Exterran and Hanover, and the Trustee assumes no responsibility
for their correctness. The Trustee makes no representations as to the validity
or sufficiency of this Eighth Supplemental Indenture.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Eighth Supplemental
Indenture to be duly executed as of the day and year first above written.

         
 
  HANOVER COMPRESSOR COMPANY    
 
       
 
  By: /s/ David Edelmaier    
 
 
 
Name: David Edelmaier    
 
  Title: Vice President, Finance and Treasury    
 
       
 
  EXTERRAN HOLDINGS, INC.    
 
       
 
  By: /s/ J. Michael Anderson    
 
 
 
Name: J. Michael Anderson    
 
  Title: Senior Vice President and Chief Financial Officer    
 
       
 
  U.S. BANK NATIONAL ASSOCIATION, as Trustee    
 
       
 
  By: /s/ Steven A. Finklea    
 
 
 
Name: Steven A. Finklea, CCTS    
 
  Title: Vice President    

-6-